 


117 HR 2684 IH: Cuban Family Reunification Modernization Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2684 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2021 
Mr. Diaz-Balart (for himself, Mrs. Murphy of Florida, Ms. Salazar, and Mr. Gimenez) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to establish a Cuban family reunification parole program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cuban Family Reunification Modernization Act of 2021 or the CFRM Act of 2021. 2.Findings; Sense of Congress (a)FindingsCongress finds the following: 
(1)The Cuban Family Reunification Parole (CFRP) program, initiated by President George W. Bush in 2007, allows United States citizens or lawful permanent residents to apply for their family members in Cuba to join them in the United States.  (2)The CFRP program has been stalled since September 2017, when the State Department reduced the staff in Havana in response to severe brain injuries suffered by several members of the U.S. diplomatic community and their families. 
(3)The United States embassy website currently states that, “Due to staff reductions at the U.S. Embassy in Havana, Cuba, USCIS has suspended operations at its field office in Havana.” Most Cuban nationals who apply for U.S. entry must travel to a third country, with all Cuban applications and interviews for immigrant visas handled by the U.S. Embassy in Georgetown, Guyana, requiring applicants to incur additional costs such as airfare and lodging. (4)Cuban diplomats and other high-level Communist Party operatives applying for diplomatic or official visas may remain in Cuba throughout the visa application process. 
(5)According to press reports, the United States Navy housed approximately 50,000 migrants at one time on the naval station in Guantanamo Bay, Cuba in 1994.  (6)The United States State Department hires local Cuban nationals at the United States embassy in Havana, Cuba some of whom have, according to accounts, intimidated those attempting to meet with personnel of the United States. The use of such regime-provided Cuban nationals at the United States embassy in Havana, Cuba should be minimized to the greatest extent possible. 
(7)The regime in Cuba holds an egregious human rights record marred by repression of speech, religious belief, labor rights, as well as arbitrary detentions, inhumane prison conditions, beatings, and other acts of repudiation. (8)The regime in Cuba places severe restrictions on basic human rights and liberties resulting in an oppressive environment with widespread fear of reprisal for expressing opposition to the regime. 
(9)According to U.S. State Department Report 004246 of March 2021, nearly all Cubans wishing to travel to the United States must apply for their visas outside of Cuba, and further that the Department recognizes the necessity to leave Cuba to apply for a U.S. visa is a barrier many Cubans are unable or unwilling to surmount.. (b)Sense of CongressIt is the sense of Congress that no applicant should be discriminated against on the basis of race, age, disability, religion, sexual orientation, gender identity, or sex characteristics, and that discrimination based on race, political opinion, religious belief, or association with a targeted group and hate crimes and other forms of discrimination against vulnerable communities, including LGBTQ people, are human rights abuses.  
3.Cuban family reunification parole programChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et. seq.) is amended by inserting after section 214 the following new section:  214A.Cuban family reunification parole program (a)EstablishmentPursuant to the authority established under section 212(d)(5), the Secretary of Homeland Security shall establish a Cuban family reunification program under which the Secretary may grant parole to a qualified beneficiary on whose behalf a petition has been approved. 
(b)Petition process 
(1)In generalA petitioner may submit an application to the Secretary of Homeland Security for a qualified beneficiary to be paroled into the United States prior to the date on which an immigrant visa is available for such beneficiary.  (2)InterviewThe Secretary of Homeland Security, in consultation with the Department of State, shall conduct an interview of a qualified beneficiary to ensure that such beneficiary— 
(A)is eligible for the Cuban family reunification program; (B)is admissible to the United States; 
(C)has passed a medical examination; and (D)has passed criminal and national security background checks required by the Secretary of Homeland Security for admission into the United States. 
(3)Identity verificationTo be eligible for the Cuban family reunification program, a qualified beneficiary shall provide— (A)a passport issued by the government of Cuba, as applicable; and  
(B)other documents required by the Secretary of Homeland Security to demonstrate that the qualified beneficiary is eligible for parole under the Cuban family reunification program. (4)Exception for human rights violatorsParagraph (1) shall not apply to a qualified beneficiary who has committed a gross violation of internationally recognized human rights, as described under section 502B(d)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(1)).  
(c)Travel documentsThe Secretary of State shall issue necessary travel documents for the qualified beneficiary to travel to the United States and seek parole from the Department of Homeland Security at a port of entry of the United States.  (d)Duration of paroleParole granted under this section shall be for a 2-year period for a qualified beneficiary who is a Cuban national. 
(e)Work authorizationA qualified beneficiary is eligible to apply to the Secretary of Homeland Security for work authorization. (f)FeesThe Secretary of State may require payment of a reasonable fee as a condition of participation in the Cuban family reunification program. 
(g)Priority processing 
(1)Terminal illnessThe Secretary of Homeland Security, in coordination with the Secretary of State, shall take all reasonable measures to prioritize a petition for a qualified beneficiary to be paroled into the United States if the petitioner— (A)has a terminal illness; and 
(B)the petitioner can provide documentation of such illness to the Secretary of Homeland Security.  (2)Minor childrenThe Secretary of Homeland Security, in coordination with the Secretary of State, shall take all reasonable measures to prioritize a petition for a qualified beneficiary to be paroled into the United States if such qualified beneficiary— 
(A)is a minor child; and  (B)has a custodial parent who is the beneficiary of an immigrant visa and such visa will expire prior to the date of the interview under subsection (b)(2) for the minor child.  
(h)Processing immigration petitions and applications at United States Naval Station, Guantanamo Bay, Cuba 
(1)In generalNotwithstanding any other provision of law, beginning not later than 120 days after the date of the enactment of the Cuban Family Reunification Modernization Act of 2021 and ending on the date specified in paragraph (7), the Secretary of Homeland Security, in consultation with the Secretary of State and the Secretary of Defense, may operate a facility to process immigration petitions and applications for Cuban nationals, including conducting in-person interviews as necessary for such petitions and applications, at the United States Naval Station, Guantanamo Bay, Cuba (hereinafter referred to as the U.S. Naval Station). Provided, That the Secretary of Defense certifies that operating consular services at the U.S. Naval Station would not hinder ordinary operations or pose a threat to national security. (2)AppointmentA Cuban national shall be permitted to enter the U.S. Naval Station only with an appointment notice from the Department of Homeland Security or the Department of State.  
(3)Employment of Cuban nationalsIn carrying out the requirement under paragraph (1), the United States Government shall not employ a Cuban national recommended by the Communist regime in Cuba. (4)Port of entryThe U.S. Naval Station shall not be considered to be a port of entry into the United States. 
(5)FundingBeginning on the date that is 60 days after the enactment of this Act, funds authorized for the processing of immigration petitions or applications at the United States Embassy in Havana, Cuba are authorized to fund the processing of immigration petitions or applications at the U.S. Naval Station. (6)Operation and security of United States Naval Station, Guantanamo Bay, CubaIf the Commander of the U.S. Naval Station finds that the operation and security of the U.S. Naval Station is impaired by a high number of Cuban nationals attempting to access consular services described in paragraph (1), without an appointment, the Commander of the U.S. Naval Station may cease operating a facility to provide consular services until such facility and services may be provided without impairing the operation and security of the U.S. Naval Station. 
(7)Date specifiedThe date specified in this paragraph is the date that is 60 days after the date which the Secretary of State determines that other accommodations have been made to allow for the regular and timely processing of immigration petitions or applications on the island of Cuba. (i)DefinitionsIn this section: 
(1)PetitionerThe term petitioner means an individual who is a citizen or lawful permanent resident of the United States and who has an approved Form I–130, Petition for Alien Relative (or any successor form), for a qualified beneficiary. (2)Qualified beneficiaryThe term qualified beneficiary means an individual— 
(A)who is a Cuban national living in Cuba, or a minor child, who may or may not be living in Cuba, of a Cuban national parent; and  (B)who is the beneficiary of a petition, filed by the petitioner, for status as a lawful permanent resident by reason of a relationship described in section 203(a). 
(3)Minor childThe term minor child means an individual under the age of 21 years old..  